Per Curiam.  We grant the motion to expedite this court’s review. We deny, however, the motion to remand for limited purposes, as a remand is unnecessary. This court has said that matters collateral or supplemental to a trial court’s judgment, such as attorney’s fees, are left within the trial court’s jurisdiction even though an appeal to this court has been docketed. See, e.g., Sunbelt Exploration Co. v. Stephens Prod. Co., 320 Ark. 298, 896 S.W.2d 867 (1995); Alexander v. First Nat’l Bank of Ft. Smith, 278 Ark. 406, 646 S.W.2d 684 (1983). Accordingly, the trial court may consider and resolve matters pertaining to attorney’s fees ordered by this court in the instant case regardless of the fact that this court has reestablished jurisdiction over the matter. Imbek, J., not participating. Special Justice Carol Dalby joins.